Citation Nr: 1640861	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  07-20 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for irritable bowel syndrome.

4.  Entitlement to service connection for a colon disorder with chronic constipation.

5.  Entitlement to service connection for hysterectomy with bilateral salpingo oophorectomy.

6.  Entitlement to service connection for status post cholecystectomy.

7.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of a pregnancy.

8.  Whether new and material evidence has been received to reopen a claim of service connection for fibrocystic breast disease.
9.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C. 1151 for status post cholecystectomy.

10.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to 38 U.S.C. 1151 for colon disorder with chronic constipation.


REPRESENTATION

Veteran represented by:	Joseph M. Bochicohio, Attorney


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to June 1980 in the United States Army.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran's claims for service connection and entitlement to compensation under 38 U.S.C. § 1151 were previously before the Board in June 2011.  A broad range of development was directed to the AOJ.  However, the Board finds that there has not been substantial compliance with its directives for the reasons stated below.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Background

The Board finds it necessary to outline the Veteran's specific contentions as it may help clarify her claims, illustrate the necessity of additional development, and afford the Veteran adequate due process.

The Veteran initially described the nature of her sickness, disease, or injury as "female problems, gall bladder surgery, hepatitis" and "liver condition" in an April 1993 claim.  A January 1994 rating decision denied service connection for pregnancy, total hysterectomy and oophorectomy due to endometriosis, and fibrocystic disease of the left breast.  A March 1995 rating decision denied entitlement to compensation under 38 U.S.C. § 1151 for gallbladder, colon, and liver problems.  An October 1995 rating decision denied service connection for migraine headaches.  The Veteran eventually filed a claim in February 2005 stating she wished to re-open her claim for service connected disabilities filed in approximately 1993.  Pursuant to this claim, a December 2005 rating decision denied service connection for a low back condition, hepatitis C, residuals of a cholecystectomy, a chronic colon condition, total hysterectomy and bilateral salpingo oophorectomy, pregnancy, fibrocystic breast disease of the left breast, and migraine headaches.

The Veteran subsequently clarified her contentions.  In a July 2005 statement, the Veteran reported that she got hepatitis C from a hospital in Germany.  In another statement from August 2005, the Veteran stated that she had a "tubular pregnancy" while stationed in Germany and that she was treated at the Robert-Bosch-Krankenhaus hospital in Stuttgart, Germany.  In support of this contention, the Veteran submitted what appear to be ultrasound images from November 1980 from that hospital.  In her June 2007 VA Form 9, the Veteran again expounded that her service treatment records documented endometriosis in April 1980 and that a hysterectomy was considered necessary at that time.  A later November 2008 statement submitted to the Veteran's United States Senator recounted how while stationed in Germany she had a "tubule pregnancy" and was sent to two military hospitals, then a German hospital.  The Veteran stated that the German hospital found the pregnancy in her left tube was complicated by her endometriosis and that she was bleeding internally and was given blood, thereafter contracting hepatitis C.  

For the first time in a January 2009 statement, the Veteran related that she was sexually assaulted by two military police officers while stationed in Germany.  The Veteran contended that it was this sexual assault that caused her ectopic pregnancy and hospitalization at which time she contends she had to be given blood.  The Veteran reported that it was about two months before she started having pain and a few more weeks before she saw the on post doctor about the pain.  She further explained that she then went to a different post that had a hospital, then to a German hospital, then back to a different military hospital.  In a July 2011 statement the Veteran appears to assert that her reported sexual assault was the cause of her ectopic pregnancy, which thus eventually led to her requiring a hysterectomy. 

In response to a letter asking her to clarify what she meant by residuals of pregnancy, in a February 2013 statement the Veteran again recounted the details of her sexual trauma.  She further explained that it happened around February or March 1980.  She then stated that in April 1980 she began bleeding and cramping severely and was sent to several hospitals where she lost a lot of blood and was given blood transfusions.  The Veteran concluded this explanation by stating that since these events she had a hysterectomy in 1986, was diagnosed with hepatitis C in the early 1990s, had colon and liver problems with fatigue and depression, and that she felt "the pregnancy led to the blood transfusion, which caused the hepatitis C and therefore has resulted in all my medical conditions."



Outstanding Service Treatment Records

The June 2011 Board directive relating to the Veteran's treatment in Germany for her ectopic pregnancy directed the AOJ to send a letter to the Veteran requesting that she identify the names, addresses, and dates of treatment of healthcare providers who may possess additional records for her claimed conditions.  At that time the Board noted that the AOJ attempted to obtain records from the German hospital in the past.  However, the AOJ was nonetheless directed to again attempt to obtain records from the Robert-Bosch-Krankenhaus hospital in Germany, and any records associated with a motorcycle accident the Veteran was in at age 29.  The Veteran was to complete releases for such records and any negative responses were to be documented in the claims file with the efforts taken to obtain them explained.

A letter was sent to the Veteran in July 2011 requesting additional information in relation to her treatment at the Robert-Bosch-Krankenhaus hospital.  While various statements referring to this German hospital and the Veteran's treatment there have been associated with the claims file subsequent to the July 2011 correspondence, the Veteran has not yet completed the necessary releases to obtain any private records that may exist at the German hospital.  As such, the record reveals that no further attempts have been made by the AOJ to contact the Robert-Bosch-Krankenhaus hospital to request the records.  The Veteran should be sent the proper release forms so that records from her treatment at the Robert-Bosch-Krankenhaus hospital can be obtained on remand.  Additionally, the Board notes that the Veteran reported she was seen at two military hospitals for her excessive bleeding and possible ectopic pregnancy in April 1980.  See November 2008 and January 2009 statements.  The service treatment records from these other hospitals do not appear to have been associated with the claims file.  Appropriate efforts should be made so that these records can be obtained on remand.  The Board underscores the importance of this development as it may prove valuable to a number of the Veteran's service connection claims.




Migraine Headaches

The Board's directives with regard to the Veteran's claim for migraine headaches directed an examiner to opine as to whether the migraines were causally or etiologically related to military service and whether they were caused by or permanently aggravated by her treatment, including medication, for hepatitis C and residuals of hysterectomy.

The Veteran received a VA examination for her migraines in August 2011.  The examiner noted that there was no evidence of headaches of any type in military service.  The examiner also noted no history of neurological trauma.  However, in its remand the Board noted, the Veteran having a possible concussion in April 1979.  The Veteran has also reported that she had migraines throughout basic training and service.  See April 2009 statement.  Likewise, the examiner opined that migraine headaches are not known to be caused by interferon for hepatitis C or a residual of hysterectomy.  However, the Board notes that the examiner did not opine as to whether the Veteran's medication for hepatitis C could have permanently aggravated her migraine headaches.  Therefore, the Board finds an additional medical opinion is warranted to specifically consider the Veteran's possible concussion in April 1979 as a cause of her current migraines and to opine as to whether her migraines are permanently aggravated by her medication for hepatitis.

Colon and Gallbladder 

The Board's directives with regard to the Veteran's claim for colon or gallbladder disorder were for an examiner to 1) identify all current colon and gallbladder disorders, 2) for each diagnosis opine as to whether it was at least as likely as not causally or etiologically related to service, 3) indicate whether there was any additional disability following medical treatment furnished by VA, including gallbladder surgery in 1992, and 4) comment as to whether any additional disability, if found, was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.
The first VA examination to consider this claim was conducted in August 2011.  A diagnosis of status post cholecystectomy was noted.  The examiner opined that the Veteran's cholecystectomy was less likely as not caused by or a result of military service.  The rationale provided was that the procedure was done after military service and that there were no identifiable gall bladder symptoms noted in service or medical records that would suggest gallbladder problems in military service.

Another VA examination for the gallbladder and pancreas and examination for intestinal conditions was conducted in January 2013.  Diagnoses of irritable bowel syndrome and a cholecystectomy were indicated.  The examiner opined that the irritable bowel syndrome was at least as likely as not incurred in or caused by the claimed in-service event.  The rationale provided was that, according to medical literature, irritable bowel syndrome can result from a number of possible causes but can especially be found in those who have experienced past sexual abuse.  The examiner then noted that the Veteran had in recent years alleged sexual trauma during her military service.  As such, the examiner opined that the Veteran's irritable bowel syndrome was at least as likely as not due to military service, specifically her account of being sexually assaulted by two military police officers during her period of service.

With regard to the cholecystectomy, the examiner stated that no current gallbladder disorder was present as the Veteran's cholecystectomy was successful and without subsequent residuals.  The examiner stated that the Veteran did not allege any current problems as a result of the surgery, and there was no evidence to indicate any error or complication with the medical treatment furnished by VA.  The examiner further noted that the gastrointestinal problems reported by the Veteran during service in 1970 were less likely than not related to her current issues.  The support provided for this was that the Veteran's military discharge history and physical from April 1980 were silent in reference to any gastrointestinal symptoms or conditions.

Yet another VA examination for intestinal conditions was conducted in August 2014.  A diagnosis of irritable bowel syndrome was again noted.  The examiner here opined that the claimed condition was less likely than not caused by the claimed in-service injury, event, or illness.  The rationale given was that a diagnosis of irritable bowel syndrome was noted in August 2011, but that the claims file, including service treatment records, were otherwise silent regarding symptoms compatible with IBS.  Additionally, the examiner noted that review of medical literature showed irritable bowel syndrome to be a functional diagnosis for a condition of unknown etiology, but that medical literature did not show a history of military sexual trauma as a cause for irritable bowel disease.

Here, the Board finds that due to the opposing conclusions reached by the January 2013 and August 2014 examiners, and additional medical opinion is required to reconcile the earlier opinions.  The January 2013 VA examiner provided a link to medical literature supporting the link between sexual trauma and irritable bowel syndrome.  The August 2014 examiner provided citations to three studies presumably noting no link between sexual trauma and irritable bowel syndrome.  On remand, the additional opinion should specifically note the referenced medical literature from the January 2013 and August 2014 examination reports and reconcile the opinions.

Hysterectomy and Oophorectomy 

As noted above, one theory the Veteran has advanced is that her endometriosis during service, or ectopic pregnancy due to military sexual trauma, caused her to need her eventual 1986 hysterectomy and bilateral salpingo oophorectomy.  The Board's directives with regard to this claim directed an examiner to opine on the nature and etiology of any residuals of a hysterectomy and bilateral salpingo oophorectomy that may be present.  Specifically, the examiner was to identify any residuals of the procedure, and indicate whether the procedure and any residuals, were at least as likely as not causally or etiologically related to the Veteran's military service.

A VA examination for this issue was conducted in August 2011.  The examiner noted the Veteran's ectopic pregnancy, but opined that the Veteran's hysterectomy and oophorectomy were not caused by or a result of or aggravated by service.  The rationale provided was that the date of the hysterectomy was unknown and that it was caused by "something other than the ectopic pregnancy or the one episode of abdominal pain" during service.  The Board finds this rationale inadequate.  First, a March 1993 VA treatment record indicates the Veteran underwent her hysterectomy in 1986 and that this was "because of continuous severe bleeding."  Second, the examiner's mere statement that the hysterectomy was caused by something other than the Veteran's ectopic pregnancy and abdominal pain in service does not sufficiently support the opinion provided.  An explanation of the medical principles supporting the examiner's opinion is needed for the Board to make a fully informed decision on the claim.  For this reason, an additional medical opinion as to this issue is necessary.

In light of the Board's remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete service treatment records not already of record, to specifically include any records from Army hospitals visited by the Veteran between April 1980 and June 1980.  A search should be requested for all separately stored inpatient service hospitalization records.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2015).

2.  Request that the Veteran complete and return release forms to allow VA to obtain treatment records from the Robert-Bosch-Krankenhaus hospital in Stuttgart, Germany, as well as any other private records relevant to her claims.  Make at least two records requests to all private providers identified by the Veteran.

3.  Thereafter, obtain an addendum opinion from the examiner who conducted the August 2011 VA neurological examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination should be scheduled.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraines had their onset during, or are otherwise related to, service.  The examiner should specifically reference and address the possible concussion the Veteran sustained in April 1979, and any lay statements of symptomatology during service.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's migraines were permanently aggravated by her treatment for hepatitis C, to include any medication.

4.  Obtain an additional opinion from an appropriate professional in connection with the Veteran's colon and gallbladder claim.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's irritable bowel syndrome had its onset during, or is otherwise related to, service.  The examiner should specifically address and reconcile the January 2013 and August 2014 examination reports and reconcile the opinions.

5.  Obtain an addendum opinion from the examiner who conducted the August 2011 VA gynecological examination.  If that examiner is not available, then the opinion may be provided by any appropriate professional.  If the examiner determines that the Board's questions may not be answered without first examining the Veteran, then such an examination should be scheduled.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hysterectomy with bilateral salpingo oophorectomy was at least as likely as not causally or etiologically related to her service.  The examiner should specifically address the Veteran's contention that endometriosis during service required the later hysterectomy and her contention of her ectopic pregnancy during service requiring such a procedure.

Complete rationales or explanations must be provided for each opinion reached.

6.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




